Title: To George Washington from Jonathan Trumbull, Sr., 25 July 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 25th July 1777

I have the Honour of your’s of the 17th Inst.
On the first Intelligence receiv’d from Majr Genl Schuyler, by his Letter of the 28th June Ulto, that the Enemy had advanc’d as far as Crown Point, and sent out Parties by the Way of Otter Creek, & on the West side of Lake George, and requiring the aid of Militia from the States of New York, Massachusetts Bay, & Connecticut; I immediately directed Brigadier General Ol. Wolcott, forthwith to order the Brigade under his Command (which lyes in the most Northerly Part of this State), to hold themselves in readiness to march at the shortest Notice; & to Draught one half of the same, see them armed Equipp’d, & furnish’d

with Ammunition, Knapsacks, Blankets, and so much Provision as he should Judge necessary, and Appoint suitable Officers to Command them; at the same time to take care to gain Intelligence of the State of Affairs at the Northward, and left at his discretion to Order the Part Draughted, or such other Part of his Brigade as he should think proper, more or less, as the case should require, to march for the support and Assistance of the Northern Army; Which Orders were Attended; The Intelligence he gain’d, was however, so uncertain, that he thought fit to Order the March, only of the half of Colos. Burrell’s & Humphry’s Regiments; On the 9th Instt I receiv’d Genl Wolcott’s return of his Conduct, & that he reserv’d the other two Regiments for future Direction.
Our Intelligence remain’d far from explicit, but the extreme busy Season, to which may be added, the Distress of being Commanded by Officers whose Conduct in evacuating the Posts at Tyconderoga was so much censur’d; inclin’d the Men to incur the Fine in the Case, rather than turn out with the Freedom & Spirit they would otherwise have shewn.
Our Accounts being still doubtfull, & our Friends anxious to have every Assistance Afforded that is in our Power, On the 12th Inst: I wrote Genl Schuyler, and, that no time might be lost, in affording our Aid, desir’d Majr-Genl Wadsworth to go up, & with power to call for Militia from this State as should appear to be needfull, and to gain full Intelligence in the Affair; He went and yesterday returnd with a Letter from Majr Genl Schuyler, and made a report of the material Circumstances which he was able to Obtain: Copies of both are enclos’d for your Observation.
It is not wonderfull that the Minds of all Friends to our Cause should be agitated, On the Abandoning the important Posts at Tyconderoga &c.; with the Cannon, Ordnance Stores, Ammunition, Provision, Tents, Cloathing &c.; in such astonishing hurry & Confusion, considering the apparent Circumstances & unhappy Consequences that must Attend that hasty resolution; Nor is it surprizing that some Cry Treachery, others Cowardice, & all blame, While the true & real Grounds of such a step remain unknown, the Officers concern’d must be violently perturbated, the Men distrustfull, & the Service suffer—A speedy Enquiry appears necessary, while the facts are fresh in the Minds of all, may be examin’d with Care, Discuss’d with Candour, and treated in the Manner the same may appear to Merit.
If this unhappy Event, shall render it necessary for your Excellency to send a larger Number of your Army, to the Northward, to stop the Career of the Enemy in that Quarter, than can be well spar’d, during the suspence of Genl Howe’s Intentions and Operations, Our Militia,

it is apprehended will turn out with much better Spirit to Defend the Passes of the Highlands, than to g⟨o⟩ to the Northward in the present situation.
Major General Spencer sent Genl Prescott to this Place; Agreeable to your Desire, the Day before yesterday, I caus’d him to be remov’d to East Windsor, where the People are generally well affected, where he is genteely accommodated; but strongly guarded; At his request I sufferd his Aid Du Camp Lieut: Barrington to attend him. I hope this Capture of Genl Prescott, may procure the releasement of Genl Lee, & bring about a General Exchange of Prisoners, so much wish’d for.
Sunday last we were alarm’d at the Appearance of twenty four Sail of the Enemy’s Ships, passing from N: York thro’ the Sound, & Shewing themselves as standing for Fairfeild, & in like manner for sundry other Places. Capt. Niles in our Armd Schooner Spy, who was Order’d out for Discovery was chas’d into New London Harbor, several Broad Sides with other random Shott were fir’d at him. The Enemy pursued him till they came within a short Distance of the Light House in that Harbour—They Pass’d by—only two Ships & three or four Schooners & Sloops went in at Newport. Mr Shaw says he found they are bound home, with sick & wounded Soldiers; He was at the Time in a Flag to carry Letters to thirty one Gentlemen at New York, who had been sent into this State for their inimical Principles, & had been allow’d to go in on Parole to return when call’d for; Mr Shaw proceeded up the sound as far as Huntingdon, when meeting with a British Ship, the Commander prevented him from going up any further, Saying he had positive Orders not to let any Flag pass him, Mr Shaw gave him the Letters, and has his Receipt, to deliver them to Lord Howe, mentioning the Purport.
The Earth Helpeth us—I never saw it better cover’d with its Fruits for our Support; The Enemy threaten it’s Destruction; May God prevent them!
By your Permission I have receiv’d from Springfield about One thousand Arms, on Loan, Doubt not they will be very usefull for our Defence.
The Spirits & Ardour of our People are not subdued or Abated. Men who have tasted of Freedom, & who have felt their personal Rights, are not easily taught to bear encroachments on either, and cannot, without great preparation be brought to submit to Oppression.
The Admiration of Riches leads to despotic Government—Amor Sceleratus Habendi, at this Time greatly endangers those States from the want of Consideration that, if the Public is not Serv’d their Personal Interests & Pursuits must be lost; Effectually to guard the Safety of a People, great Care is needfull to preserve their Virtue; Virtue is true Bliss! ’Tis the great Object of all good Government—We will persevere

in the pursuit, The Lord reigneth, let us rejoice therein, He set⟨s⟩ one thing over against another, that we may find nothing after Him. I am—with great Esteem & Respect, Your Excelleny’s Most Obedient Humble servant

Jonth; Trumbull


P:S: Just after finishing the above, I Rec’d a Requisition from Genl Schuyler for a Reinforcement of one thousand Men from this State; For the Reasons suggested, I conceive the best we can do, may be effected by your Ordering Continental Troops who can move forward sooner, & their Places be supply’d by Col: Enos’s Battalion, now in service on the Western Part of our Sea Coast; who may again be succeeded by Militia if necessary, which We hope to find otherwise.
Col: Enos’s Battalion is Inlisted for the Defence of the Sea Coast & Frontiers of this State, & the parts adjacent, without Expectation of a Lengthy March—I shall give Orders to our Brigadiers of Militia to Draught & Equip Men, to march on the shortest Notice, while this is doing shall wait your Approbation of the Measure, & be ready to Carry the same into Execution.
The Cry of the People for an Enquiry encreases; it must be soon, full, & made public, or it will not be satisfactory.
In the present situation of the Northward, the Distrust of the Officers is so great, that it will be impracticable to procure Men to go—They say it was not the Men’s fault, that Ty—was evacuated—They went to fight, & would have done it; if the Officers had done their Duty.

